 1   ROB BONTA                                                         JANETTE WIPPER
     Attorney General of California                                    Chief Counsel
 2   MICHAEL L. NEWMAN                                                 MARI MAYEDA (SBN 110947)
     Senior Assistant Attorney General                                 Associate Chief Counsel
 3   CHRISTINE CHUANG                                                  KAITLIN TOYAMA (SBN 318993)
     SRIVIDYA PANCHALAM (SBN 265398)                                   Staff Counsel
 4   JULIA HARUMI MASS (SBN 189649)                                       2218 Kausen Drive, Suite 100
     Deputy Attorneys General                                             Elk Grove, CA 95758
 5    1515 Clay Street, Suite 2000                                        Telephone: (916) 478-7251
      Oakland, CA 94612                                                   Facsimile: (888) 382-5293
 6    Telephone: (510) 879-3300                                           Email: Mari.Mayeda@dfeh.ca.gov
      Fax: (510) 622-2270                                                         Katilin.Toyama@dfeh.gov
 7    E-mail: Julia.Mass@doj.ca.gov                                    Attorneys for Plaintiff Department of
     Attorneys for Plaintiff State of California                       Fair Employment and Housing
 8
     Additional Counsel Listed on Signature Page
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA, et al.,                               Case No. 3:20-cv-07664-EMC
15
                                              Plaintiffs,       Stipulation of Dismissal Without Prejudice
16                                                              of First Amended Complaint
                    v.
17

18   CHARLOTTE A. BURROWS, in her
     official capacity as Chair of the U.S. Equal
19   Employment Opportunity Commission, et
     al.,
20
                                            Defendants.
21

22          On July 2, 2021, consistent with paragraph 2 of the parties’ Settlement Agreement and

23   Stipulation Re Dismissal Without Prejudice of First Amended Complaint (Settlement Agreement)

24   filed June 30, 2021 (ECF No. 32), Defendants notified the Fair Employment Practices Agencies

25   of California, Minnesota, and New Jersey that the remainder of requested EEO-1 data had been

26   made available to those FEPAs. Therefore, in accordance with the parties’ Settlement Agreement,

27   which the Court endorsed on July 2, 2021 (ECF No. 33), and Federal Rule of Civil Procedure

28   41(a)(1)(A)(ii), the parties hereby stipulate to dismissal of the Plaintiffs’ First Amended
                                                            1
                         Stipulation of Dismissal Without Prejudice of First Amended Complaint (3:20-cv-07664-EMC)
 1   Complaint without prejudice. This stipulation of dismissal is signed by all parties who have

 2   appeared. All parties shall bear their own fees and costs.

 3

 4   Dated: July 12, 2021                                Respectfully submitted,
 5   For Defendants:                                     For Plaintiffs:
 6   BRIAN M. BOYTON                                     ROB BONTA
        Acting Assistant Attorney General                Attorney General of California
 7                                                       MICHAEL L. NEWMAN
     CARLOTTA WELLS                                      Senior Assistant Attorney General
 8     Assistant Branch Director                         CHRISTINE CHUANG
                                                         SRIVIDYA PANCHALAM
 9                                                       JULIA HARUMI MASS
        /s/ Lisa Zeidner Marcus                          Deputy Attorneys General
10   LISA ZEIDNER MARCUS (N.Y. Bar 4461679)
     Senior Counsel
11   UNITED STATES DEPARTMENT OF JUSTICE                     /s/ Julia Harumi Mass
     CIVIL DIVISION, FEDERAL PROGRAMS BRANCH             JULIA HARUMI MASS
12   1100 L St., NW, Twelfth Floor                       Deputy Attorney General
     Washington, DC 20530                                California Department of Justice
13   Telephone: (202) 514-3336                           Attorneys for Plaintiffs State of California
     Facsimile: (202) 616-8470
14   Email: lisa.marcus@usdoj.gov
                                                         JANETTE WIPPER
15   Attorney for Defendants                             Chief Counsel of Department of Fair
16                                                       Employment and Housing
                                                         MARI MAYEDA
17                                                       Associate Chief Counsel of Department of
                                                         Fair Employment and Housing
18                                                       KAITLIN TOYAMA
                                                         Staff Counsel of Department of Fair
19                                                       Employment and Housing
20                                                           /s/ Kaitlin Toyama
                                                         KAITLIN TOYAMA
21
                                                         Staff Counsel of Department of Fair
22                                                       Employment and Housing
                                                         Attorneys for California Department of Fair
23                                                       Employment and Housing

24
                                                         KWAME RAOUL
25                                                       Attorney General of Illinois
                                                         JAMES L. BENNETT
26                                                       Director of Illinois Department of Human
                                                         Rights
27

28
                                                        2
                       Stipulation of Dismissal Without Prejudice of First Amended Complaint (3:20-cv-07664-EMC)
 1                                         /s/ Elizabeth Roberson-Young
                                       ELIZABETH ROBERSON-YOUNG*
 2                                     Public Interest Counsel
                                       Office of the Illinois Attorney General
 3
                                       100 West Randolph Street, 11th Floor
 4                                     Chicago, Illinois 60601
                                       Telephone: (312) 814-5028
 5                                     elizabeth.roberson-young@illinois.gov
                                       Attorneys for Plaintiffs State of Illinois
 6                                     and Illinois Department of Human
                                       Rights
 7
                                       BRIAN E. FROSH
 8                                     Attorney General of Maryland
 9                                          /s/ Steven M. Sullivan
                                       STEVEN M. SULLIVAN*
10                                     Solicitor General
                                       Office of the Attorney General
11                                     of Maryland
                                       200 Saint Paul Place, 20th Floor
12                                     Baltimore, Maryland 21202
                                       Telephone:(410) 576-6427
13
                                       Facsimile: (410) 576-6955
14                                     ssullivan@oag.state.md.us
                                       Attorneys for Plaintiff State of Maryland
15
                                       KEITH ELLISON
16                                     Attorney General
                                       State of Minnesota
17
                                            /s/ Rachel Bell-Munger
18                                     RACHEL BELL-MUNGER*
                                       Assistant Attorney General
19                                     Office of the Minnesota Attorney General
                                       445 Minnesota Street, Suite 1400
20                                     St. Paul, Minnesota 55101-2131
                                       Telephone: (651) 757-1272
21                                     Facsimile: (651) 297-4139
                                       rachel.bell-munger@ag.state.mn.us
22                                     Attorneys for Plaintiffs State of Minnesota
                                       and
23                                     Minnesota Department of Human Rights
24                                     AARON D. FORD
                                       Attorney General of Nevada
25
                                            /s/ Heidi Parry Stern
26                                     HEIDI PARRY STERN*
                                       Solicitor General
27                                     Office of the Nevada Attorney General
28                                     555 E. Washington Ave., Ste. 3900
                                      3
     Stipulation of Dismissal Without Prejudice of First Amended Complaint (3:20-cv-07664-EMC)
 1                                       Las Vegas, NV 89101
                                         HStern@ag.nv.gov
 2                                       Attorneys for Plaintiff State of Nevada
                                         GURBIR S. GREWAL
 3                                       Attorney General of New Jersey
 4
                                              /s/ Tim Sheehan
 5                                       TIM SHEEHAN*
                                         Deputy Attorney General
 6                                       Office of the Attorney General of New
                                         Jersey
 7                                       Richard J. Hughes Justice Complex
                                         25 Market Street
 8
                                         Trenton, New Jersey 08625
 9                                       (609) 815-2604
                                         Tim.Sheehan@law.njoag.gov
10                                       Attorneys for Plaintiff State of New Jersey

11                                          * Appearing pro hac vice

12                                   ISTRIC
                                TES D      TC
13                            TA


                                                           O
                          S




                                                            U
                        ED




14


                                                             RT
                                           TED
                    UNIT




15                                    GRAN

                                                                 R NIA
16
                                                      Chen
                                               ard M.
                     NO




17                                    ge E d w
                                  Jud
                                                                 FO
                      RT




                                                             LI



18
                             ER
                         H




                                                           A




                                  N                          C
19                                                  F
                                      D IS T IC T O
                                            R
20

21

22

23

24

25

26
27

28
                                        4
     Stipulation of Dismissal Without Prejudice of First Amended Complaint (3:20-cv-07664-EMC)
